Citation Nr: 1206978	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-37 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for low back disorder as secondary to a bilateral knee disability.

2.  Entitlement to service connection for a heart disorder, to include as secondary to the service-connected hydronephrosis.

3.  Entitlement to service connection for hypertension as secondary to the service-connected hydronephrosis.

4.  Entitlement to rating higher than 10 percent for the service-connected hydronephrosis. 

5.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a bilateral knee disorder.  

6.  Entitlement to temporary total evaluation for treatment of the left knee requiring convalescence.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  A low back disability is not etiologically related to a service-connected disability.

2.  A heart disorder was not manifested during service or to a compensable degree within the first year after discharge from service and is not etiologically related to service or to a service-connected disability.

3.  Hypertension is not etiologically related to a service-connected disability.

4.  The service-connected hydronephrosis is manifested by occasional attacks of colic, not infected and not requiring catheter drainage.

5.  A rating decision in November 2006 denied reopening of the claim for service connection for a bilateral knee disorder; the Veteran did not appeal.

6.  Evidence received since November 2006 is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for a bilateral knee disorder.

7.  The Veteran does not have a service-connected disability of the left knee.  


CONCLUSIONS OF LAW

1.  A low back disorder is not due to or aggravated by a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2011).
 
2.  A heart disorder is not due to or aggravated by active service or a service-connected disability, nor may direct service connection be presumed.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

3.  Hypertension is not due to or aggravated by a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2011).

4.  The criteria for evaluation higher than 10 percent for the service-connected hydronephrosis are not met.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.115b, Diagnostic Code 7509 (2011). 

5.  New and material evidence has not been presented to reopen the claim of service connection for bilateral knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2011).

6.  The criteria for temporary total evaluation for convalescence following surgery for a left knee disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2011).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied under the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

Full VCAA notice was provided to the Veteran by letters in August 2007 and December 2007, and the Veteran had ample opportunity to respond prior to the rating decision in March 2008.

The RO also provided assistance as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records were obtained, as well as records from those post-service medical providers identified as having potentially relevant records.  The Veteran was advised of his entitlement to a hearing before the Board but has not requested such a hearing.  He was afforded an examination in regard to the current severity of the service-connected disability on appeal as well as the etiology of the claimed hypertension; as noted below he has not presented a prima facie case for service connection for the other claims on appeal so examination is not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).  In regard to his request to reopen a previously-denied claim, VA is not required under the VCAA to provide a medical examination unless the claim is first reopened upon receipt of new and material evidence.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appeal.

Entitlement to Service Connection

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after January 1, 1947, and manifests cardiovascular-renal disease, to include hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310, which provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service- connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity due to the natural progress of the disease from the current level.

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Evidence and Analysis

Service connection for low back disorder 

The RO previously considered and denied service connection for a low back disorder on a direct basis in a rating decision in November 2006.  The instant appeal follows a March 2008 rating action and asserts entitlement to service connection specifically on a secondary basis.  The Board will consider that theory of entitlement only.

The Veteran asserts his low back disorder is secondary to his bilateral knee disorder.  In support, he has offered a June 2007 prescription from Dr. Ruben Sepulveda-Rivas showing in relevant part a diagnosis of chronic back pain "possibly 2nd to postural due to knee dx."  

However, the Veteran's bilateral knee disorder is not a service-connected disability, and it follows that it cannot serve as a basis for awarding secondary service connection.

The Veteran had a VA examination of the spine in which the examiner diagnosed lumbar herniated nucleus pulposus (HNP) with associated clinical bilateral lumbar radiculopathy with myositis.  The examiner stated the disorder was not likely directly related to active service.  There is no indication in the examination report that the claimed back disorder is etiologically related to either of the Veteran's service-connected disabilities (hydronephrosis and prostatic enlargement).  

In sum, the Veteran does not contend, and the evidence of record does not show, that his claimed low back disorder is etiologically related to either of his service-connected disabilities.  It follows that the criteria for secondary service connection are not met and the claim must be denied. 

Service connection for a heart disorder 

The RO has not previously considered entitlement to service connection for a heart disorder.  The Board will accordingly consider whether service connection is warranted on either a direct or a secondary basis.

Service treatment records (STRs) show treatment on several occasions for chest pain associated with productive cough.  The Veteran was treated in December 1974 for chest pain of unknown etiology, but the heart was normal on clinical examination.  Report of medical examination in June 1975 at the time of the Veteran's separation from service showed clinical examination of the heart as "normal."

Following separation from active service the Veteran continued to serve in the Army Reserve.  A self-reported Report of Medical History in August 1976 shows report of history of "heart trouble" and the examiner noted current multiple complaints including chest pain, but a report of medical examination in January 1977, more than one year after separation from active service, shows the heart as "normal" on examination.  The Board concludes at this point that the January 1977 examination demonstrates the Veteran did not have a cardiac disorder to a compensable degree in the first year after discharge from service.  

Post-service Army Reserved treatment records also include an undated echocardiogram (ECG) with marginal notation of normal examination.

The Veteran had a VA medical examination in July 1983 in which no cardiovascular abnormality was noted.  

A VA treatment note in February 1985 noted no history of systemic disease except a bladder defect.  

VA chest X-ray in March 1987 showed no acute cardiac pathology.

A VA ECG in August 1988 showed normal sinus rhythm and rate, and concurrent VA preanesthetic summary recorded no history of heart disease, and chest X-ray was unremarkable for the heart.

VA primary care clinic (PCC) notes in May 2005, April 2006, September 2006,       show clinical examination of the heart to be unremarkable.

The Veteran had a VA examination in August 2007 in which the heart was grossly normal on examination.  The examiner noted hypertension (discussed separately below) but no other cardiovascular diagnoses were made.  The examiner diagnosed hypertension but stated that hypertensive heart disease was not present. 

The Veteran's claim has been characterized as "angina reaction" but this is a symptom, not a diagnosed cardiac disability for which service connection can be considered.  Review of the claims file shows no evidence during or after service of any diagnosed cardiac disorder.   

 "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of medical evidence of any diagnosed cardiac disorder during or after service, the Board finds the Veteran has not presented a prima facie case for service connection on either a direct or secondary basis.  Accordingly, the claim must be denied.

Service connection for hypertension 

The RO previously considered and denied service connection for hypertension on a direct basis in a November 2006 rating decision.  The instant appeal asserts entitlement to service connection specifically on a secondary basis, and the Board will consider that theory of entitlement only.

The Veteran's VA active problems list includes hypertension.  Also, the Veteran has offered a June 2007 prescription from Dr. Ruben Sepulveda-Rivas showing in relevant part a diagnosis of high blood pressure (HBP).

The Veteran had a VA examination in August 2007 in which the examiner noted onset of hypertension in 2004.  The examiner noted current diagnosis of hypertension but stated that hydronephrosis was not found on examination.  The examiner was asked to provide an opinion as to whether hypertension was related to the service-connected hydronephrosis, but the examiner stated that since there was no evidence of hydronephrosis on examination no opinion could be provided.

On review, the Board finds the Veteran has presented a prima facie case for secondary service connection in that he has shown a current diagnosed disability and also a service-connected disability.  He has been afforded an examination, but the examiner was unable to find an etiological relationship between the claimed disorder and the service-connected disability.  Further, there is no medical opinion of record asserting a relationship between hypertension and hydronephrosis.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As explained above, a VA examiner was unable to find any etiological relationship between the service-connected disability and the claimed hypertension.

Based on the evidence and analysis above the Board finds the criteria for secondary service connection for hypertension are not met.  Accordingly, the claim must be denied. 

Evaluation of Disability

Legal Principles

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

An increase cannot be assigned prior to being clinically established.  38 C.F.R. § 3.400.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Hydronephrosis is rated under the criteria of 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7509 as follows.  A rating of 10 percent is assigned with only an occasional attack of colic, not infected and not requiring catheter drainage.  A rating of 20 percent is assigned for frequent attacks of colic, requiring catheter drainage.  A rating of 30 percent is assigned for frequent attacks of colic with infection (pyonephrosis), kidney function impaired.  Severe hydronephrosis is rated as renal dysfunction.
 
In considering the severity of a disability, it is essential to trace the entire medical history of the veteran so that a rating may accurately reflect the elements of a disability present.  38 C.F.R. §§ 4.1, 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).   However, while regulations require review of the entire recorded history by the adjudicator to ensure a more accurate evaluation, they do not give past medical reports precedence over the current medical findings; where an increase in the disability rating is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Evidence and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

The instant claim for increased rating was received in June 2007.

VA PCC notes in May 2005, April 2006 and September 2006 are silent in regard to any current active hydronephrosis.  

The Veteran had a VA examination in August 2007.  The examiner noted the Veteran had visited the VA emergency room in April 2006 for complaint of renal colic but computed tomography (CT) scan at the time showed no evidence of obstructive disease or hydronephrosis, and urology intervention was not required.  On examination the Veteran was well-nourished and in no evident acute distress.  The examiner performed a clinical examination and noted observations in detail, including no colic attacks or infection in the past 12 months and no requirement for urethral or kidney drainage although the Veteran reported at least one episode of renal colic per year.  The examiner stated there was no evidence of hydronephrosis by examination, as per the last kidney CT scan and abdominal sonogram. 

On review of the evidence above the Board finds the criteria for the next higher (20 percent) rating are not met.  There is no evidence of frequent attacks of colic (there is only one documented complaint of colic, in April 2006, and the Veteran himself reported only intermittent attacks).  There is no documentation of any requirement for catheter drainage, and the Veteran has not reported such a requirement. 

The Veteran's service-connected disability has been rated as 10 percent disabling since July 24, 1981.  A disability that has been continually rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by VA will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951(b).  Therefore, although the examiner stated there is no current hydronephrosis on examination, the propriety of his continued 10 percent evaluation is not before the Board.  The Board simply finds that the criteria for a rating higher than 10 percent are not met, and that the claim must accordingly be denied.

The Board also finds the criteria for higher rating were not shown during any distinct period during the period under review, so "staged ratings" are not warranted.  Hart, 21 Vet. App. 505.

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

The Court has held that a request for a total disability rating for individual unemployability (TDIU) due to service-connected disabilities, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation. There must be cogent evidence of unemployability in the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the evidence does not show the Veteran is unemployable, nor has he asserted that his service-connected disability renders him so.  The Board accordingly finds that a claim for a TDIU is not raised by the rating issue on appeal.



New and Material Evidence

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence and Analysis

Service connection for a claimed knee condition was denied by a rating decision in March 1983, based on the RO's finding of no definitive diagnosis of a knee condition during service and no evidence of continuous treatment after service.  The Veteran did not appeal.

Thereafter, a rating decision dated in November 2006 denied the Veteran's petition to reopen a claim for service connection for residual trauma to both knees.  The Veteran did not appeal, so the November 2006 is final.  38 C.F.R. § 20.302.

The November 2006 rating decision is the last final denial of the claim for any reason.

The evidence of record at the time of the November 2006 rating decision was as follows: service treatment records (STRs); post-service VA treatment records showing complaint of left knee pain (clinical impression arthralgia) and right knee pain (clinical impression in September 2006 possible meniscus tear).

Evidence received since November 2006 relevant to the Veteran's knee disorder consists solely of a prescription by Dr. Ruben Sepulveda-Rivas dated in June 2007 and showing in relevant part diagnosis of "status post right knee."  

On review, the Board finds the new evidence submitted by Dr. Sepulveda-Rivas does not relate to any previously unestablished fact necessary to substantiate the claim for service connection for a bilateral knee disorder.  The new evidence does not show a chronic disorder since service and does not show any relationship between the current disorder and service or a service-connected disability.  Accordingly, the new evidence is not material to reopening of the claim.  Shade, 24 Vet. App. 110.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for bilateral knee disorder has not been received, and the rating decision of November 2006 remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  

Entitlement to Temporary Total Rating during Convalescence

Legal Principles

A total disability rating (100 percent) will be assigned without regard to the other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or regular outpatient release that entitlement is warranted under paragraphs (a)(1)-(3) effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2 or 3 months form the first day of the month following such hospital discharge or outpatient release.  The termination of such total ratings is not subject to 38 C.F.R. § 3.105(e).  Such total rating will be followed by appropriate schedular evaluations.  When the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled and considered prior to the termination of a total rating under this section.  38 C.F.R. § 4.30 (2011).

Total ratings will be assigned is treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely  healed wounds, stumps of recent amputations, (3) therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued  use of a wheelchair or crutches; or, immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).



Evidence and Analysis

The file shows no indication the Veteran has had any surgery or other treatment requiring convalescence for a left knee disorder.  In any event, his left and right knee disorders are not service-connected and are thus not eligible for convalescent compensation under 38 C.F.R. § 4.30.

Accordingly, the claim must be denied.


ORDER

Service connection for low back disorder as secondary to a bilateral knee disability is denied.

Service connection for a heart disorder, to include as secondary to the service-connected hydronephrosis, is denied.

Service connection for hypertension as secondary to the service-connected hydronephrosis is denied.

A rating higher than 10 percent for the service-connected hydronephrosis is denied. 

As new and material evidence has not been received, reopening of the claim for service connection for a bilateral knee disorder is denied.

A temporary total evaluation for treatment of the left knee requiring convalescence is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


